Citation Nr: 0839768	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-39 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Juarbe


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1952.  His awards and decorations include the 
Combat Infantryman Badge and the Purple Heart.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2005 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to the benefit currently 
sought on appeal.

In a December 2005 rating decision, the RO denied service 
connection for hypertension.  As the veteran has not 
expressed disagreement with such denial, no further action is 
required.  Therefore, the issue listed on the title page is 
the only matter appropriately developed for appellate review.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  A preponderance of the evidence is against a finding that 
the veteran has PTSD related to inservice stressor(s).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a correspondence of June 2005, the agency of original 
jurisdiction (AOJ) notified the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008). 
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate his claim. He was notified 
of the information and evidence that VA would seek to provide 
and the information and evidence that he was expected to 
provide.  

Although the veteran has not received notice regarding the 
process by which an initial disability rating or effective 
date is established, as service connection is denied, any 
question as to these issues is moot, and there can be no 
failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Service Connection 

The veteran seeks service connection for PTSD, based on his 
service in Korea.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military duty.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires:  (1) a current diagnosis of 
PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between the current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

38 C.F.R. § 4.125(a) (2008) requires that diagnoses of mental 
disorders conform to the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV). The DSM-IV sets forth 
specific criteria which must be met to establish a diagnosis 
of service connection for PTSD.  These are:  

A.  The person has been exposed to a traumatic event in which 
both of the following were present:

(1) the person experienced, witnessed, or was confronted 
with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the 
person's response involved intense fear, helplessness, 
or horror. . . .

B.  The traumatic event is persistently experienced in one 
(or more) of the following ways:

(1) recurrent and intrusive distressing recollections of 
the event, including images, thoughts, or perceptions; 
(2) recurrent distressing dreams of the event; (3) 
acting or feeling as if the traumatic event were 
recurring (includes a sense of reliving the experience, 
illusions, hallucinations, and dissociate flashback 
episodes, including those that occur on awakening or 
when intoxicated); (4) intense psychological distress at 
exposure to internal or external cues that symbolize or 
resemble an aspect of the traumatic event; or (5) 
physiological reactivity on exposure to internal or 
external cues that symbolize or resemble an aspect of 
the traumatic event.

C.  Persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness (not present 
before the trauma), as indicated by three (or more) of the 
following:

(1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; (2) efforts to 
avoid activities, places, or people that arouse 
recollections of the trauma; (3) inability to recall an 
important aspect of the trauma; (4) markedly diminished 
interest or participation in significant activities; (5) 
feeling of detachment or estrangement from others; (6) 
restricted range of affect (e.g., unable to have loving 
feelings); or (7) sense of a foreshortened future (e.g., 
does not expect to have a career, marriage, children, or 
a normal life span).

D.  Persistent symptoms of increased arousal (not present 
before the trauma), as indicated by two (or more) of the 
following:

(1) difficulty falling or staying asleep; (2) 
irritability or outbursts of anger; (3) difficulty 
concentrating; (4) hypervigilance; or (5) exaggerated 
startle response.

E.  Duration of the disturbance (symptoms in Criteria B, C, 
and D) is more than 1 month.

F.  The disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.

The veteran reported seeing numerous attacks and bombings 
while in Korea, including his jeep exploding resulting in the 
death of his friend.  He also reported being surrounded and 
attacked, and drinking from a contaminated river. At the 
onset, the veteran is the recipient of the Combat Infantryman 
Badge and the Purple Heart, therefore, his stressors are 
conceded.  Where a veteran has been shown to have engaged in 
combat, the provisions of 38 U.S.C.A. § 1154(b) (2002) apply.  
38 U.S.C.A. § 1154(b) (2002), provides that where 
participation in combat has been established, VA shall accept 
a veteran's assertion that a particular disease or injury 
occurred in service so long as it is consistent with the 
circumstances, conditions, or hardships of that service; that 
is, VA will accept a veteran's assertion of what happened 
during combat.  The Board finds that his stressors are 
credible, and consistent with his combat service.   

Without discussing the veteran's stressors further, the issue 
presented before the Board is whether the veteran has a 
current diagnosis of PTSD in accordance with DSM-IV that is 
related to his inservice stressor(s). 

In March 2005, the veteran was screened for PTSD at the VA 
Medical Center in San Juan, based on a recommendation of a 
private physician (these records were not provided for 
appellate review).  His screen was positive, therefore, he 
was referred for further evaluation.

His initial PTSD evaluation was performed in September 2005, 
also at the VA Medical Center in San Juan.  At the time of 
examination, the veteran's claims folder and other medical 
records were available for review.  A mental status interview 
was conducted and the diagnostic status for Axis I through V 
was provided.  The examiner's opinion was that based on the 
veteran's history, records and evaluation, he did not meet 
the diagnostic criteria for PTSD.  It was felt that the 
veteran's neuropsychiatric condition showed no specific 
relation to any specific stressors, or to his service in 
Korea.  

In April 2006, the RO received a report from Dr. Juarbe 
diagnosing severe and chronic PTSD.  The physician did not 
provide a detailed report or a rationale for his opinion.  In 
March 2007, he was provided an opportunity to testify as to 
his rationale for the diagnosis at the RO in San Juan.  
During the hearing, he testified that he initially saw the 
veteran in April 2006, where he described his experiences in 
Korea.  Dr. Juarbe testified that it is his understanding 
that the veteran met all the criteria for a diagnosis of 
PTSD.  See hearing transcript, page 3.  Dr. Juarbe indicated 
that he did not treat the veteran and had evaluated him on 
only one occasion.  

The veteran underwent an additional VA PTSD examination in 
September 2006, but again was not diagnosed with the 
disability.  He complained of fear, trouble sleeping with 
nightmares, feeling persecuted and restlessness all of which 
he stated started with his military career.  Based on these 
stressors, the examiner felt the veteran met the stressor 
criteria of the DSM-IV for PTSD, however he did not meet the 
third criterion for the diagnosis.  The examiner reported 
that the veteran met the symptoms criteria for re-
experiencing the traumatic event and hyper arousal.  However, 
he does not fulfill the symptom criteria for avoidance of the 
stimulus.  Instead, diagnoses of schizophrenia and dementia 
were substantiated by the exam.  His symptoms were related to 
these psychiatric disorders, schizophrenia and dementia, and 
"no other mental disorders."  It was added that the 
veteran's cognitive decline overshadowed the psychotic 
symptoms.  

The veteran underwent a neurological evaluation in October 
2007, by a private neurologist-stroke specialist.  He 
diagnosed the veteran with PTSD.  His opinion was that the 
veteran was not schizophrenic because he did not present with 
characteristics of delusions, hallucinations, disorganized 
speech, catatonic and other symptoms as required by DSM-IV.  
He believed that the veteran was diagnosed with schizophrenia 
at a time and year when a diagnosis for PTSD was not 
available.  Therefore, based on the veteran's stressors and 
lack of neurological signs, his impression was PTSD. 

The Board finds that the VA examination reports are more 
probative than the findings of the two private physicians.  A 
multiaxial evaluation based on the current DSM-IV diagnostic 
criteria is required for a diagnosis of PTSD.  The VA 
examinations were rendered in conjunction with this standard.  
The private physician who examined the veteran in April 2006 
did not cite to this standard.  

The neurologist referred to the DSM-IV in rendering his 
October 2007 opinion.  He stated that the veteran has 
feelings of fear, helplessness and horror, and that he 
persistently re-experiences traumatic events.  As previously 
noted, the veteran's stressors are not in dispute.  Like the 
private physician, the VA examiner also believed the veteran 
met the criteria in re-experiencing the traumatic events.  
However, he concluded that the veteran did not meet the 
criterion of avoidance of the stimulus.  The neurologist felt 
that the veteran did not have a schizophrenic illness but had 
PTSD all along, probably starting in Korea.  There was no 
mention of the veteran's dementia, which the VA examiner felt 
overshadowed psychiatric symptoms.  Neither Dr. Juarbe nor 
the neurologist-stroke specialist reviewed the claims folder 
prior to rendering their opinions.  The VA examinations 
reflect a review of the claims folder, mental status 
interview, complete history taken and a rationale for 
findings made.  The Board finds the VA examinations more 
complete and more probative than the private opinions.  

The veteran contends that he has a diagnosis of PTSD based on 
the findings of his private physicians and the VA PTSD 
screen.  Although, the March 2005 PTSD screen was positive 
for symptoms associated with PTSD, this is not a diagnosis of 
PTSD in accordance with DSM-IV as contemplated by 38 C.F.R. § 
4.125(a).  Nor were the private diagnoses adequately 
supported. 

While the Board does not doubt the sincerity of the veteran's 
beliefs that his service caused his current mental 
disability, it is bound by the governing statutes and 
regulations, which require that in claims for service 
connection for PTSD, the diagnosis must be in accordance with 
DSM-IV.  In this case, the evidence falls short of such 
support.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Service connection for PTSD must be denied.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 
As a preponderance of the evidence is against a finding that 
the veteran has PTSD that is related to service, service 
connection for PTSD cannot be granted.


ORDER

Service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


